293 A.2d 511 (1972)
McKinley C. YATES
v.
Betty Ann EASLEY et al.
No. 1378-Appeal.
Supreme Court of Rhode Island.
July 26, 1972.
*512 Joel D. Landry, Warwick, for petitioner.
James P. Flynn, North Kingstown, for respondents.

OPINION
PER CURIAM.
This petition for habeas corpus[1] was brought to enforce a decree of the Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida, awarding the petitioner custody of the minor child of the parties during the period of the 1969-1970 school year. The case was heard by a justice of the Family Court, who on October 2, 1969, denied and dismissed the petition. From that order the petitioner prosecuted an appeal to this court.
However, for reasons that are not clear, petitioner's appeal was not heard by this court until February 1, 1972, or about 19 months after the expiration of the period during which petitioner was awarded temporary custody of the child under the Florida decree. The period during which the order for temporary custody would have been effective having terminated, no useful purpose would be served by this court passing now on the question of whether the Florida order was entitled to full faith and credit under the Constitution of the United States. In these circumstances it is our opinion that the issue raised is moot.
The petition for habeas corpus is denied and dismissed pro forma.
NOTES
[1]  We have articulated petitioners appeal in this case as a petition to this court for habeas corpus. It is well established that an appeal to this court does not lie from the denial of a habeas petition by an inferior court although that denial does not constitute a bar to an application to this court for another writ on the same facts. Had we reached the merits of this petition, we would have regarded the findings of fact made by the justice of the Family Court as conclusive rather than remand the petition for an evidentiary hearing.